      Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 1 of 9




                                                               United States Bankruptcy Court
                                                                     Eastern District of Louisiana
 In re      Genesis Venture Logistics, L.L.C.                                                          Case No.    20-11419
                                                                                   Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager/Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       August 7, 2020                                             /s/ Lorraine Hyde
                                                                        Lorraine Hyde/Manager/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 2 of 9



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                            Access World
                            520 Elmwood Park Blvd.
                            Suite 135
                            New Orleans, LA 70123

                            Aim National Leasing
                            1500 Trumbull Road
                            Girard, OH 44420


                            Alexis Marine LLC
                            2304 Engineers Road
                            Suite B
                            Belle Chasse, LA 70037


                            American Commercial Barge Line, LLC
                            1701 E. Market St
                            Jeffersonville, IN 47130


                            American Tugs, Inc.
                            1515 Engineers Road
                            Belle Chasse, LA 70037


                            AmeriFactors (Gulf Coast Bank)
                            1170 Celebration Blvd
                            Suite 100
                            Celebration, FL 34747


                            Arrow Marine, LLC (M/V Mrs. Leslie)
                            659 Hwy 653
                            Raceland, LA 70394

                            Ashley & Arnold
                            c/o Richard Jeremy Schoepke
                            322 N. Church Ave.
                            Dyersburg, TN 38024


                            B&J Inc
                            PO Box 967
                            Lake Arthur, LA 70549


                            Baton Rouge Harbor Service, INC
                            PO BOX 878
                            Groves, TX 77619-0878
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 3 of 9




                        Bayou Fleet
                        PO Box 446
                        Hahnville, LA 70057


                        Bohman Morse, LLC
                        Harry E. Morse, VI
                        Martin S. Bohman
                        650 Poydras St., Ste. 2710
                        New Orleans, LA 70130

                        C & J Marine Services
                        PO Box 190
                        Berwick, LA 70342


                        Capital One Credit Card
                        PO Box 60599
                        Industry, CA 91716-0599


                        Ceres Consulting, L.L.C.
                        c/o its registered agent
                        Mark Allen Fletcher
                        3808 Cookson Rd.
                        East Saint Louis, IL 62201


                        CGB Marine at Eagle Fleet
                        23464 Network Place
                        Chicago, IL 60673-1234


                        Choctaw Transportation Company, Inc.
                        1311 E. Court Street
                        Dyersburg, TN 38025

                        Choctaw Transportation Company, Inc.
                        c/o its registered agent
                        Jean Moore
                        1307 E. Court Street
                        Dyersburg, TN 38024-4810

                        Citizens Bank and Trust
                        3100 E. Causeway Approach
                        Mandeville, LA 70448

                        ComData
                        716 N. Causeway Blvd
                        Metairie, LA 70001
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 4 of 9




                        CS Transport
                        120 Homestead Court
                        Moro, IL 62067


                        Daigle Fisse & Kessenich
                        Michael William McMahon
                        Paul R. Trapani, III
                        227 Highway 21
                        Madisonville, LA 70447

                        Derwin Falcon
                        PO Box 86576
                        Baton Rouge, LA 70879


                        Devall Towing & Boat Service of Hackberr
                        PO Box 54220
                        New Orleans, LA 70154-4220


                        Diamond Services Corporation
                        PO Box 1286
                        Morgan City, LA 70381


                        Dunham-Price Group, LLC
                        c/o its registered agent
                        Robert Price, III
                        210 Mike Hooks Road
                        Westlake, LA 70669


                        Eagle Control Systems
                        4341 Inniswold Rd
                        Baton Rouge, LA 70809

                        Economy/Stone Midstream Fuel, LLC
                        PO Box 4869
                        Dept. 476
                        Houston, TX 77210-4869


                        Frilot LLC
                        Patrick J. McShane, Danica Benbow Denny,
                        T. Patrick O'Leary and Kathleen P. Rice
                        1100 Poydras St., Suite 3700
                        New Orleans, LA 70163
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 5 of 9




                        Genesis Venture Logistics, LLC
                        c/o Ben E. Clayton
                        Clayton Law Firm
                        PO Box 189
                        Bogalusa, LA 70429


                        GVL, LLC
                        c/o Ben E. Clayton
                        Clayton Law Firm
                        PO Box 189
                        Bogalusa, LA 70429

                        Hydra Force LLC
                        1910 Engineers Road
                        Belle Chasse, LA 70037


                        Illinois Department of Revenue
                        PO Box 19004
                        Springfield, IL 62794-9004


                        Independent Diving Services, LLC
                        100 Herman Drive
                        Belle Chasse, LA 70037


                        Internal Revenue Service
                        PO Box 7346
                        Philadelphia, PA 19101-7346


                        Internal Revenue Service
                        PO Box 932100
                        Louisville, KY 40293-2100

                        IntraTug
                        PO Box 577
                        Maurice, LA 70555


                        John W. Stone Oil Distributors LLC
                        PO Box 4869
                        Dept. 322
                        Houston, TX 77210-4869

                        Johnny's Propeller Shop
                        PO Box 2237
                        Morgan City, LA 70381
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 6 of 9




                        KZM Marine Services, LLC
                        1209 Linwood Avenue
                        Metairie, LA 70003


                        Loan Me
                        1900 S. State College Boulevard
                        Suite 300
                        Anaheim, CA 92806


                        Louisiana Department of Revenue
                        Collection Division
                        Bankruptcy Section
                        PO Box 66658
                        Baton Rouge, LA 70896-6658


                        Louisiana Deprt. of Revenue
                        P. O. Box 4969
                        Baton Rouge, LA 70821-4969


                        Louisiana Workforce Commission
                        UI Tax and Adjudications
                        Attn: Bankruptcy Unit
                        PO Box 44127
                        Baton Rouge, LA 70804-4127


                        M/G Transport Services, Inc.
                        PO Box 679381
                        Dallas, TX 75267-9381


                        Marine Fueling Services, Inc
                        9000 Old Yacht Club Road
                        Port Arthur, TX 77642


                        McCranie, Sistrunk, Anzelmo, Hardy, McDa
                        909 Poydras St.
                        Suite 1000
                        New Orleans, LA 70112

                        McDonough Marine Service
                        PO Box 919227
                        Dallas, TX 75391-9227

                        McKnight Cranberry LLP
                        PO Box 783457
                        Philadelphia, PA 19178-3457
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 7 of 9




                        Miller Hahn, PLLC - LA
                        Allan C. Crane
                        Bobby R. Miller, Jr.
                        365 Canal Street, Ste. 860
                        New Orleans, LA 70130


                        Neale Marine Transportation & Fleeting
                        PO Box 5368
                        Vienna, WV 26105

                        Par Funding (CBSG)
                        20 N 3rd Street
                        Philadelphia, PA 19106


                        Patriot Construction
                        PO Box 10
                        Duson, LA 70529


                        Pennsylvania Department of Revenue
                        PO Box 280904
                        Harrisburg, PA 17128-0904


                        Pusateri, Johnston, Guillot & Greenbaum
                        1100 Poydras Street
                        Suite 2250
                        New Orleans, LA 70163


                        Quality Carriers, Inc.
                        4910 Paysphere Circle
                        Chicago, IL 60674-4910

                        Reasonover & Berg, LLC
                        Kirk Reasonover
                        400 Poydras Street, Ste. 1980
                        New Orleans, LA 70130


                        Rebel Oil Co., Inc.
                        2200 South Highland Drive
                        Las Vegas, NV 89102


                        Retif Oil & Fuel, LLC
                        1840 Jutland Drive
                        Harvey,, LA 70058
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 8 of 9




                        River Barge Works
                        3021 Highway 190
                        Port Allen, LA 70767


                        River Ventures, LLC
                        PO Box 429
                        St. Amant, LA 70774

                        Riverlands Insurance Services
                        12 St. Ann Drive
                        Unit 5
                        Mandeville, LA 70471

                        Robert B Miller & Assoc Inc
                        230 S Bemiston Ave
                        Suite 1230
                        St Louis, MO 63105


                        Royal Funding
                        80 Broad Street
                        Suite 1302
                        New York, NY 10004


                        Ryder Truck Rental, Inc.
                        6000 Windward Parkway
                        Alpharetta, GA 30005


                        Scott D. Brownell
                        14131 South Lakeshore Drive
                        Covington, LA 70435

                        Settoon Towing
                        PO Box 11407
                        Dept. 2088
                        Birmingham, AL 35246


                        Stanley Parts and Equipment
                        PO Box 325
                        Channelview, TX 77350


                        Tamir Law Group, P.C.
                        c/o Yeshaya Gorkin, Esq.
                        80 Broad St., Ste. 1302
                        New York, NY 10004
Case 20-11419 Doc 4 Filed 08/07/20 Entered 08/07/20 14:49:30 Main Document Page 9 of 9




                        Tax Collector/Sheriff
                        Parish of St. Tammany
                        PO Box 1120
                        Covington, LA 70434

                        TD Auto Finance
                        PO Box 9223
                        Farmington Hills, MI 48333


                        The St. Paul Barge Line, Inc.
                        4537 Folse Drive
                        Metairie, LA 70006

                        Total Quality Logistics
                        PO Box 634558
                        Cincinnati, OH 45263-4558


                        TRI-CON, INC.
                        PO Box 20555
                        Beaumont, TX 77720-0555
